Bell, Presiding Judge.
In this workmen’s compensation case, the evidence showed that the employee left the employer’s premises and went to a restaurant approximately seven miles from the premises to have lunch and coffee with several of his co-workers, at a time when he had no employment duties outside the premises. Having remained away from the job for several hours without the permission or consent of the employer, he was killed in an automobile collision which occurred some five miles from the place of employment, as he was returning to work. The award of the Workmen’s Compensation Board denying compensation to claimant was demanded by the evidence. See Indemnity Ins. Co. v. Westmoreland, 93 Ga. App. 888, 891 (93 SE2d 193); Gay v. Aetna Cas. &c. Co., 72 Ga. App. 122, 124 (33 SE2d 109); Aetna Cas. &c. Co. v. Honea, 71 Ga. App. 569, 573 (31 SE2d 421). The superior court did not err in affirming the award.

Judgment affirmed.